DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 9 and 10 are objected to because of the following informalities: 
Claim 2, line 6, “slop” should read --slope--.
Claim 5, line 8, “slop” should read --slope--.
Claim 9, line 2, “filed” should read --field---.  
Claim 10, line 2, “filed” should read --field--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an area of distribution of the DNA molecule,” however, it is unclear what is meant by an area of distribution. Is the area of distribution related to an area of DNA itself or is the area of distribution related to the distribution of the intensity which is detected? If it is related to the area of the DNA itself, what is the area of, as DNA is a three-dimensional shape and therefore has a volume. Claims 2-18 are rejected by virtue of their dependence on a rejected base claim.

Claim 2 recites “I0 is a minimal value of mean intensity of the intensity,” however, it is unclear what this value actually is. A mean value is a single value which is averaged across several values and is therefore unclear how a minimal value of the mean is determined and what it corresponds to. Claim 3 is rejected by virtue of their dependence on a rejected base claim.
Claim 5 recites “I0 is a minimal value of mean intensity of the intensity,” however, it is unclear what this value actually is. A mean value is a single value which is averaged across several values and is therefore unclear how a minimal value of the mean is determined and what it corresponds to. Claim 6 is rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Application Publication No. 2014/0248183, hereinafter Oliver.
Regarding claim 1, Oliver teaches a method for sizing a DNA molecule (paragraphs [0002]-[0003]), comprising the following steps of: providing a DNA sizing device (figure 5A), comprising: a cover substrate (paragraph [0066]); a substrate disposed on the cover substrate and comprising a first hole and a second hole (paragraph [0066]); and a first slit-like channel disposed between the cover substrate and the substrate, wherein two ends of the first slit-like channel respectively connects to the first hole and the second hole (paragraph [0066] and figure 5A); loading a sample comprising a DNA molecule to the first slit-like channel through the first hole, wherein the DNA molecule moves in a direction from the first hole to the second hole (paragraph [0083]); detecting and recording an intensity and an area of a distribution of the DNA molecule (paragraphs [0029] and [0064]); and analyzing the intensity and the area to obtain a size of the DNA molecule (paragraphs [0029] and [0064]).
Regarding claim 4, Oliver teaches wherein the DNA sizing device further comprises a second slit-like channel disposed between the cover substrate and the substrate, wherein two ends of the second slit like channel respectively connects to a third hole and a fourth hole of the substrate (paragraph [0066] and figure 5A), and the method further comprises the following steps of: loading a DNA ladder comprising reference DNA molecules to the second slit-like channel through the third hole when loading the sample comprising the DNA molecule, wherein the reference DNA molecules move in a direction from the third hole to the fourth hole (paragraphs [0029] and [0064]); detecting and recording intensities and areas of a distribution of the reference DNA molecules in the DNA ladder (paragraphs [0029] and [0064]); and analyzing the intensities and the areas of the distribution of the reference DNA molecules in the DNA ladder (paragraphs [0029] and [0064]).
Regarding claim 7, Oliver teaches wherein the first slit-like channel is substantially parallel to the second slit-like channel (figure 5A).
Regarding claim 8, Oliver teaches wherein the DNA sizing device further comprises reservoirs disposed on the substrate and respectively connecting to the first hole and the second hole (paragraph [0083]).
Regarding claim 9, Oliver teaches wherein the DNA molecule moves by an electric field (paragraph [0052]).
Regarding claim 10, Oliver teaches wherein the DNA molecule and the reference DNA molecules move by an electric field (paragraph [0052]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2, 3, 5, 6 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver.
Regarding claim 2, Oliver teaches all of the limitations of claim 1; however, Oliver fails to teach the specific formula listed in the claim.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized routine experimentation to obtain the equation described because, the equation is simply equating the measured area of the molecule and the measured intensity of the molecule and then adjusted by a fitting variable.
Regarding claim 3, Oliver teaches wherein the effective size of the DNA molecule is proportional to the size of the DNA molecule (paragraphs [0029] and [0064]).
Regarding claim 5, Oliver teaches all of the limitations of claim 4; however, Oliver fails to teach the specific formula listed in the claim.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized routine experimentation to obtain the equation described because, the equation is simply equating the measured area of the molecule and the measured intensity of the molecule and then adjusted by a fitting variable.
Regarding claim 6, Oliver teaches further comprising the following step of: comparing the effective size of the DNA molecule with the effective sizes of the reference DNA molecules to obtain the size of the DNA molecule (paragraph [0096]).
Regarding claim 11, Oliver teaches the first slit-like channel has a depth between 1 nm and 5 µm (paragraph [0055]), however, Oliver fails to teach the first slit-like channel has a depth in a range from 100 nm to 10 µm.
The claimed range overlaps or falls within the prior art range; in cases where the claimed range overlaps or falls within the prior art range, a prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art to have selected the portion of depth in the range that corresponds to the claimed range. See MPEP 2144.05(I).
Regarding claim 12, Oliver teaches the first slit-like channel and the second slit-like channel respectively have a depth between 1 nm and 5 µm (paragraph [0055]), however, Oliver fails to teach the first slit-like channel and the second slit-like channel respectively have a depth in a range from 100 nm to 10 µm.
The claimed range overlaps or falls within the prior art range; in cases where the claimed range overlaps or falls within the prior art range, a prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art to have selected the portion of depth in the range that corresponds to the claimed range. See MPEP 2144.05(I).
Regarding claim 13, Oliver teaches the first slit-like channel has a length between 1 µm and 10 cm (paragraph [0055]), however, Oliver fails to teach the first slit-like channel has a depth in a length from 500 µm to 1 cm.
The claimed range overlaps or falls within the prior art range; in cases where the claimed range overlaps or falls within the prior art range, a prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art to have selected the portion of length in the range that corresponds to the claimed range. See MPEP 2144.05(I).
Regarding claim 14, Oliver teaches the first slit-like channel and the second slit-like channel respectively have a length 1 µm and 10 cm (paragraph [0055]), however, Oliver fails to teach the first slit-like channel and the second slit-like channel respectively have a length in a range from 500 µm to 1 cm.
The claimed range overlaps or falls within the prior art range; in cases where the claimed range overlaps or falls within the prior art range, a prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art to have selected the portion of length in the range that corresponds to the claimed range. See MPEP 2144.05(I).
Regarding claim 15, Oliver teaches the first slit-like channel has a width between 1 nm and 5 µm (paragraph [0055]), however, Oliver fails to teach the first slit-like channel has a width in a range from 50 µm to 1 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the width from 50 µm to 1 mm since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, MPEP §2131.03 (III), and further being motivated to select the width based upon the persistence length of the analyte (paragraph [0055]).
Regarding claim 16, Oliver teaches the first slit-like channel and the second slit-like channel respectively have a width between 1 nm and 5 µm (paragraph [0055]), however, Oliver fails to teach the first slit-like channel and the second slit-like channel respectively have a width in a range from 50 µm to 1 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the width from 50 µm to 1 mm since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, MPEP §2131.03 (III), and further being motivated to select the width based upon the persistence length of the analyte (paragraph [0055]).

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver in view of United States Application Publication No. 2003/0231985, hereinafter Schleifer.
Regarding claim 17, Oliver teaches all limitations of claim 1; however, Oliver fails to teach the DNA molecule is fluorescently labeled.
Schleifer teaches a biomolecular array in which all biomolecule targets in the sample are labeled with a fluorescent compound so that the label can be accurately observed on the array after exposure (Schleifer, paragraph [0004]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a fluorescent label to the DNA molecules because it would allow for the DNA to be accurately observed on the array after exposure (Schleifer, paragraph [0004]).
Regarding claim 18, Oliver teaches all limitations of claim 1; however, Oliver fails to teach the DNA molecule and the reference DNA molecule are fluorescently labeled.
Schleifer teaches a biomolecular array in which all biomolecule targets in the sample are labeled with a fluorescent compound so that the label can be accurately observed on the array after exposure (Schleifer, paragraph [0004]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a fluorescent label to the DNA molecule and reference DNA molecule because it would allow for the DNA to be accurately observed on the array after exposure (Schleifer, paragraph [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796